Broyles, C. J.,
concurring specially. I concur in the ruling made in headnote 2; but in my opinion the court erred also in sustaining that part of the demurrer to the defendant’s answer which set up an avoidance of liability because of the existence of another policy of insurance issued by the company to the same person, Archie Wilson, without an indorsement thereon, signed by the president, vice-president, or secretary of the company, allowing the additional insurance. I do not think the facts set forth in the answer showed that the company had actual notice that the Archie Wilson insured in the second policy was- the same person insured in- the first policy. In my opinion this case is controlled by the decisions of this court in National Life Ins. Co. v. Weaver, 38 Ga. App. 590 (supra), and Harris v. Bankers Life Ins. Co., 40 Ga. App. 678 (supra). I can not see any material difference between the facts of those cases and the facts of the instant case.